Title: List of State Acts Granting Congress Regulatory Powers, [February–April] 1787
From: Madison, James
To: 


[February–April 1787]

New Hampshirepassed an act June 1785, investing Congress with the power of regulating trade for 15 Years, without limiting them in any respect—the emoluments to be devoted to the discharge of the public debt—and the power to be exercised when all the States have given similar powers.
Massachusetts,passed an act in the words of the resolve of Congress of 30th. April 1784, for the term of 15 Years, not to take effect until other States passed similar acts.
Rhode Islandpassed an act in March session 1786 similar to Massachusetts, to continue for 15 Years, & also empowered Congress to prohibit the States from laying imposts on goods exported from one State to another—and by other acts passed in 1785, they give to Congress the power for 25 Years, & authorize their delegates to rectify any articles on this subject.
Connecticut—passed an act in May 1785 giving the power to Congress for fifteen years, the power to commence when 9 States pass similar acts—and also another act in October 1786 declaring that the power shall commence when Congress begin to exercise it.
New York—if this State has passed any law on the subject, it is not in the Office.
New Jerseypassed an Act in November 1786 giving Congress the power for 15 Years, to commence when 9 States pass similar acts.
Pennsylvaniapassed an Act Decemr. 15th. 1784 giving the power to Congress for 15 Years, when 9 States pass similar Acts.
Delaware—passed an act of compliance Feby. 2d. 1786, to take effect on the concurrence of 9 States.
Maryland—passed an Act Novr. 2. 1784. giving Congress the power requested for 15 years, on condition that 9 Sts concur.
Virginia—passed an Act May 3. 1784 giving the power for 15 Years, to commence when 9 States give similar powers.
North Carolinapassed an Act June 1784 giving the power without limitation of time, when all the States give similar powers.

South Carolinapassed an act March 11. 1786 giving the power for 15 years, when the other states give similar powers, & excluding Congress from making any regulations which may effect the slave trade.
Georgiapassed an act August 2d. 1786 exactly similar to South Carolina.

